Citation Nr: 0308986	
Decision Date: 05/13/03    Archive Date: 05/20/03

DOCKET NO.  02-13 529	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUES

1.  Entitlement to an effective date earlier than October 4, 
2001, for the assignment of a 10 percent disability 
evaluation for a shell fragment wound scar of the left foot.

2.  Whether the Regional Office committed clear and 
unmistakable error in denying a compensable evaluation for a 
left foot scar in a May 31, 1974, rating determination.  



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

T. S. Kelly, Counsel




INTRODUCTION

The veteran served on active duty from January 1969 to 
December 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2002 rating determination of the 
Boise, Idaho, Department of Veterans Affairs ()VA) Regional 
Office (RO).  


FINDINGS OF FACT

1.  In a May 31, 1974, rating determination, the RO granted 
service connection for a left foot shell fragment wound scar 
and assigned a noncompensable disability evaluation.  The 
veteran was notified of this decision in June 1974 and did 
not appeal.  

2.  The May 1974 rating decision, which granted service 
connection for a left foot scar and assigned a noncompensable 
disability evaluation, considered the correct evidence and 
law as it then existed, and it did not involve an error that 
would undebatably lead to a different result if such error 
were corrected, and became final in the absence of a timely 
appeal.  The decision was supported.

3.  On October 4, 2001, a letter was received from the 
veteran's representative indicating that the veteran was 
seeking disability compensation benefits. 



CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than October 
4, 2001, for the assignment of a 10 percent disability 
evaluation for a left foot shell fragment wound scar have not 
been met.  38 U.S.C.A. § 5110 (West 2002); 38 C.F.R. 
§§ 3.105, 3.400 (2002).

2.  The May 1974 rating decisions assigning a noncompensable 
evaluation for a left foot wound was not clearly and 
unmistakably erroneous.  38 C.F.R. § 3.105 (2002).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  The law and regulations eliminate the 
concept of a well-grounded claim, redefine the obligations of 
VA with respect to the duty to assist, and supersede the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, 14 Vet. App. 174 (2000) (per curiam 
order) (holding that VA cannot assist in the development of a 
claim that is not well grounded).  The new law also includes 
an enhanced duty to notify a claimant as to the information 
and evidence necessary to substantiate a claim for VA 
benefits.  See 66 Fed. Reg. 45,620 (Aug. 29, 2001)(to be 
codified as amended at 38 C.F.R. §§ 3.156, 3.159).  See also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Hereinafter 
known collectively as VCAA.

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Veterans 
Claims Assistance Act of 2000, Pub. L. No. 106-475, § 7, 
subpart (a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  In this case, VA's duties 
have been fulfilled.  

First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  The 
Board concludes the discussions in the May and July 2002 
rating determinations and the July 2002 SOC informed the 
appellant of the information and evidence needed to 
substantiate this claim. 

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The RO 
requested all relevant records identified by the appellant, 
and the appellant was informed in various letters what 
records the RO was requesting and he was asked to assist in 
obtaining the evidence.  The veteran has not indicated that 
there are any remaining outstanding records.  VA has met all 
VCAA duties.

In regard to the claim for clear and unmistakable error, VCAA 
is not applicable as such issue is controlled by the law, 
regulations and facts then of record.

In the circumstances of this case, a remand would serve no 
useful purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 
546 (1991) (strict adherence to requirements in the law does 
not dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its duties to 
notify and to assist the appellant in this case.

The Board observes that the assignment of effective dates for 
increased disability evaluations is governed by 38 U.S.C.A. 
§ 5110 (West 2002) and 38 C.F.R. § 3.400 (2002). The statute 
provides, in pertinent part, that:

(a) Unless specifically provided otherwise in this chapter, 
the effective date of an award based on an original claim, a 
claim reopened after final adjudication, or a claim for 
increase, of compensation, dependency and indemnity 
compensation, or pension, shall be fixed in accordance with 
the facts found, but shall not be earlier than the date of 
receipt of application therefor.

(b)(2) The effective date of an award of increased 
compensation shall be the earliest date as of which it is 
ascertainable that an increase in disability had occurred, if 
application is received within one year from such date.  
38 U.S.C.A. § 5110 (West 1991).

The pertinent provisions of 38 C.F.R. § 3.400 clarify that 
the effective date of an increase in compensation will be 
determined as follows:

(o)	Except as provided in paragraph (o)(2) of this section 
and § 3.401(b), date of receipt of claim or date entitlement 
arose, whichever is later.  

(2)	Disability compensation. Earliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if claim is received within 1 year from such date 
otherwise, date of receipt of claim.

38 C.F.R. § 3.400(o) (2002).

The United States Court of Appeals for Veterans Claims (known 
as the United States Court of Veterans Appeals prior to March 
1, 1999) (hereinafter, "the Court") and the VA General 
Counsel, have interpreted the laws and regulations pertaining 
to the effective date of an increase as follows:  If the 
increase occurred within one year prior to the claim, the 
increase is effective as of the date the increase was 
"factually ascertainable."  If the increase occurred more 
than one year prior to the claim, the increase is effective 
the date of claim.  If the increase occurred after the date 
of claim, the effective date is the date of increase. 
38 U.S.C.A. § 5110(b)(2); Harper v. Brown, 10 Vet. App. 125 
(1997); 38 C.F.R. § 3.400 (o)(1)(2); VAOPGCPREC 12-98 (1998).

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. § 3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.   Simply to 
claim CUE on the basis that previous adjudications had 
improperly weighed and evaluated the evidence can never rise 
to the stringent definition of CUE.  Similarly, neither can 
broad-brush allegations of "failure to follow the 
regulations" or "failure to give due process," or any other 
general, nonspecific claim of "error."  Fugo v. Brown, 6 Vet. 
App. 40, 43-44 (1993).  In addition, failure to address a 
specific regulatory provision involves harmless error unless 
the outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination:  
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the record and law that existed at the time of the 
prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 
242, 245 (1994) (quoting Russell v. Principi, 3 Vet. App. 
310, 313-14 (1992) (en banc)).

A review of the record demonstrates that the veteran 
sustained a shrapnel wound to the dorsal surface of his left 
foot on May 7, 1970.  The veteran underwent debridement of 
his wound at the time of the initial injury.  He was admitted 
to the Seattle Naval Hospital in Yokosuka, Japan, on May 11, 
1970.  

Physical examination performed at the time of admission 
revealed a 5 centimeter wound on the dorsal surface of the 
left foot.  The wounds were closed under anesthesia on May 
14, 1970, with stainless steel wire sutures.  The wounds were 
noted to be healed without difficulty.  However, the veteran 
was noted to have had some initial inflammation around the 
suture line but this caused him no further problem and 
subsequently resolved.  The veteran was returned to Casual 
Company Okinawa.  

At the time of his December 1970 service separation 
examination, the veteran was noted to have a scar on the 
dorsal side of the left foot.

In May 1974, the veteran requested service connection for a 
shrapnel wound to the left foot.  Later that month, the 
veteran was afforded a VA examination.  At the time of the 
examination, the veteran reported having suffered a shrapnel 
wound to his left foot while inservice.  He stated that he 
was hospitalized in Japan for one month.  The veteran noted 
having tenderness over the scar at the time of his 
hospitalization but stated that he did not have tenderness at 
the present time.  He stated that he had throbbing of his 
foot made worse by running and prolonged standing.  X-rays 
taken of the left foot showed no evidence of a fracture, 
dislocation, or other bone or joint pathology.  There was 
also no evidence of an opaque foreign body.  

Physical examination of the left foot revealed a scar on the 
dorsum of his left foot.  There was no tenderness.  The 
dorsal pedal and posterior tibial pulses were full.  The 
veteran had full range of motion of his foot with no 
tenderness.  

In a May 1974 rating determination, the RO noted that the 
veteran sustained a shell fragment wound to his left foot in 
May 1970.  It observed that there was no disability noted on 
VA examination.  The RO granted service connection for a scar 
of the left foot and assigned a noncompensable disability 
evaluation.  

The veteran was notified of the decision in June 1974 and did 
not appeal.  Thus, the decision became final.  

On October 4, 2001, a letter was received from the veteran's 
representative indicating that the veteran had sought their 
help in seeking compensation benefits.  In November 2001, the 
veteran requested that his claim be reopened and that his 
disability evaluation be increased.  

In March 2002, the veteran was afforded a VA examination.  At 
the time of the examination, the veteran reported that his 
scar was tender.  

Physical examination of the feet performed at that time 
revealed that the veteran had good arterial pulses.  The feet 
were warm.  There was a well-healed scar of the dorsum of the 
left foot.  The scar was reddened but not inflamed.  There 
was hypesthesia of the dorsum of the skin overlying the great 
toe and on the adjacent 2 cm. of the distal left foot.  Both 
feet were warm and there was no excessive sweating.  There 
was normal hair growth on both feet.  It was the examiner's 
impression that the veteran had a scar of the left foot.  

In an April 2002 rating determination, the RO increased the 
veteran's disability evaluation for his shell fragment wound 
of the left foot from noncompensable to 10 percent disabling 
and assigned an effective date of October 4, 2001, the date 
of receipt of a letter from the veteran's representative 
indicating that the veteran was seeking additional 
compensation, under DC 7804.  

Later that month, the veteran requested an earlier effective 
date for the assignment of the 10 percent disability 
evaluation based upon clear and unmistakable error in the May 
1974 rating determination.  

In his August 2002 substantive appeal, the veteran indicated 
that when he first filed his claim for compensation benefits 
in May 1974 he told VA that he had throbbing in his foot 
which was aggravated by walking and running.  He noted that 
elevation and rest helped but the throbbing was not pleasant 
and was an impairment to his daily activities.  He requested 
that the RO note that his wound was debrided and closed with 
sutures.  He stated that it was his belief that a compensable 
rating was warranted at the time he first filed the claim 
given the serious nature of the wound.  

The veteran's representative argued that the veteran 
sustained a serious penetrating wound to his left foot which 
required debridement and stainless steel wire sutures.  He 
noted that this was clearly a moderate wound as defined by 
38 C.F.R. § 4.54 and that DC 5310 mandated that a moderate 
disability be rated as 10 percent.  The representative also 
attached a photocopy of the DC 5310 relating to the intrinsic 
muscle of the foot, which showed that a noncompensable 
disability evaluation was warranted for slight impairment, a 
10 percent disability evaluation was warranted for moderate 
impairment, and a 20 percent evaluation was warranted for 
moderately severe impairment.  

The applicable rating criteria in effect for the scars at 
that time were listed in DCs 7803, 7804, and 7805.  For 
superficial and poorly nourished scars with repeated 
ulceration, a 10 percent evaluation was provided under 
Diagnostic Code 7803.  For superficial scars that were tender 
and painful on objective demonstration, a 10 percent 
evaluation was warranted under Diagnostic Code 7804.  Other 
scars were rated on limitation of function of the affected 
part.  Diagnostic Code 7805.

As to Muscle Group Injuries, the Board notes that under 
38 C.F.R. § 4.56, a muscle injury is slight when it is the 
result of a simple wound of the muscle without debridement, 
infection, or effects of laceration.  There is a service 
department record of a wound of slight severity or relatively 
brief treatment and return to duty.  There were healing with 
good functional results and no consistent complaints of 
cardinal symptoms of muscle injury or painful residuals. 
There is a minimum scar and there is slight, if any, evidence 
of fascial defect or of atrophy or of impaired tonus.  There 
is no significant impairment of function and there are no 
retained metallic fragments.  38 C.F.R. § 4.56(a).

A moderate disability of the muscles results from through and 
through or deep penetrating wounds of relatively short track 
by single bullet or small shell or shrapnel fragment with 
absence of the explosive effect of high velocity missile or 
of the residuals of debridement or of prolonged infection.  
The history of the disability includes service department 
records or other sufficient evidence of hospitalization in 
service for treatment of the wound.  There are records in the 
file of consistent complaint on record from the first 
examination forward of one or more of the cardinal symptoms 
of muscle wounds, particularly fatigue and fatigue-pain after 
moderate use, affecting the particular functions controlled 
by the injured muscles.  Objective evidence of a moderate 
disability includes entrance and (if present) exit scars 
which are linear or relatively small and so situated as to 
indicate relatively short track of missile through muscle 
tissue, signs of moderate loss of deep fascia or muscle 
substance or impairment of muscle tonus, and of definite 
weakness or fatigue in comparative tests.  38 C.F.R. 
§ 4.56(b).

The Board must again emphasize that the Court has 
consistently stressed the rigorous nature of the concept of 
CUE.  "Clear and unmistakable error is an administrative 
failure to apply the correct statutory and regulatory 
provisions to the correct and relevant facts; it is not mere 
misinterpretation of facts."  Oppenheimer v. Derwinski, 1 
Vet. App. 370, 372 (1991).  CUE "are errors that are 
undebatable, so that it can be said that reasonable minds 
could only conclude that the original decision was fatally 
flawed at the time it was made."  Russell, 3 Vet. App. at 
313.  "It must always be remembered that CUE is a very 
specific and rare kind of 'error.'" Fugo, 6 Vet. App. at 43.  
A disagreement with how the RO evaluated the facts is 
inadequate to raise the claim of clear and unmistakable 
error.  Luallen v. Brown, 8 Vet. App. 92, 95 (1995).

At the time of the May 1974 VA examination, the veteran 
specifically reported that he had no tenderness over the scar 
area.  Moreover, physical examination revealed no objective 
tenderness and the veteran had full range of motion of the 
foot.  There was no indication of muscle injury or of a 
retained foreign body.  Based upon these findings, there is 
no evidence of the type of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error . The RO was supported in assigning a noncompensable 
evaluation under the codes relating to scars.

The veteran's representative has argued that the veteran 
should have been assigned a 10 percent disability evaluation 
under DC 5310 based upon the shell fragment wound causing 
moderate disability.  He bases this argument on the veteran's 
shell fragment wound requiring debridement and steel sutures, 
which he claims demonstrated a moderate muscle wound and 
required the RO to assign a10 percent disability under this 
code.  

With regard to the criteria listed in 38 C.F.R. § 4.56(b) 
concerning what warrants a moderate muscle impairment, the 
Board notes that the veteran's wound was debrided, sutured, 
and that he was hospitalized for treatment of the wound; 
however, there were no objective signs of moderate loss of 
deep fascia or muscle substance or impairment of muscle 
tonus, or of definite weakness or fatigue in comparative 
tests at the time of the May 1974 VA examination or in the 
service records.  Moreover, the veteran was found to have 
full range of motion of the foot at the time of the May 1974 
VA examination and his dorsal pedal and posterior tibial 
pulses were full.  There was no indication of a retained 
foreign body.

The facts as interpreted at that time could have lead the RO 
to assign a noncompensable evaluation under DC 5310, as it 
could be argued that the veteran's disability was no more 
than slight based upon the medical evidence of record.  The 
fact that he received suturing and debridement, without more, 
would not warrant a conclusion that there was more than 
slight injury.  In fact, the evidence at the time of the 1974 
rating decision did not clearly establish that there was any 
muscle injury.

There is no evidence of the type of error which compels the 
conclusion, to which reasonable minds could not differ, that 
the result would have been manifestly different but for the 
error.

In essence, there is a prior final decision regarding the 
award of a noncompensable evaluation which contains no clear 
and unmistakable error.  Subsequent to that decision, the 
veteran advanced no claims for increase or informal claims 
for increase prior to October 4, 2001.  In the absence of a 
claim, an informal claim or other evidence of an increase in 
severity in the one year prior to the October 4, 2001, claim, 
there is no basis to award an earlier effective date. 


ORDER

An effective date prior to October 4, 2001, is not warranted 
for a 10 percent evaluation for a shell fragment wound scar 
of the left foot.  

The May 1974 raring decision did not contain clear and 
unmistakable error.



		
	H. N. SCHWARTZ
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

